Exhibit 10.2

 

PerkinElmer, Inc.

 

1999 INCENTIVE PLAN

 

1. Purpose

 

The purpose of this 1999 Incentive Plan (the “Plan”) of PerkinElmer, Inc., a
Massachusetts corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing such persons with equity ownership opportunities and
performance-based incentives and thereby better aligning the interests of such
persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future subsidiary corporations as defined in Section 424(f) of the
Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, a joint venture or limited liability company) in which the Company
has a significant interest, as determined by the Board of Directors of the
Company (the “Board”).

 

2. Eligibility

 

All of the Company’s employees, officers, directors, consultants and advisors
(and any individuals who have accepted an offer for employment) are eligible to
be granted options, restricted stock awards, performance units, other
stock-based awards or cash performance awards (each, an “Award”) under the Plan.
Each person who has been granted an Award under the Plan shall be deemed a
“Participant”.

 

3. Administration, Delegation

 

(a) (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

 



--------------------------------------------------------------------------------

(b) Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to make Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix (i) the maximum number of
shares subject to Awards and (ii) the maximum number of shares for any one
Participant to be made by such executive officers.

 

(c) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). The Board shall
appoint one such Committee of not less than two members, each member of which
shall be an “outside director” within the meaning of Section 162(m) of the Code
and a “non-employee director” as defined in Rule 16b-3 promulgated under the
Exchange Act. All references in the Plan to the “Board” shall mean the Board or
a Committee of the Board or the executive officer referred to in Section 3(b) to
the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee or executive officer.

 

4. Stock Available for Awards

 

(a) Number of Shares. Subject to adjustment under Section 9, Awards may be made
under the Plan for up to 3,500,000 shares of common stock, $1.00 par value, of
the Company (the “Common Stock”). If any Award expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part or results in any Common Stock not being issued, the unused
Common Stock covered by such Award shall again be available for the grant of
Awards under the Plan, subject, however, in the case of Incentive Stock Options
(as hereinafter defined), to any limitation required under the Code. Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.

 

(b) Per-Participant Limit. Subject to adjustment under Section 9, the maximum
number of shares of Common Stock with respect to which an Award may be granted
to any Participant under the Plan shall be 500,000 per calendar year. The
per-Participant limit described in this Section 4(b) shall be construed and
applied consistently with Section 162(m) of the Code.

 

(c) Other Limits. Subject to adjustment under Section 8, the maximum number of
shares of Common Stock that may be issued under the Plan pursuant to all Awards
that are not Options, including without limitation Restricted Stock Awards,
shall be 400,000. The principles of the second sentence of Section 4(a) shall
apply to this Section 4(c).

 

2



--------------------------------------------------------------------------------

5. Stock Options

 

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

 

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of Section
422 of the Code. The Company shall have no liability to a Participant, or any
other party, if an Option (or any part thereof) which is intended to be an
Incentive Stock Option is not an Incentive Stock Option.

 

(c) Exercise Price. The Board shall establish the exercise price at the time
each Option is granted and specify it in the applicable option agreement;
provided, however, that the exercise price shall not be less than 100% of the
fair market value of the Common Stock, as determined by the Board, at the time
the Option is granted, or par value, if greater.

 

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

 

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f) for the number of shares for which the
Option is exercised.

 

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

 

(1) in cash or by check, payable to the order of the Company;

 

(2) except as the Board may, in its sole discretion, otherwise provide in an
option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price or (ii) delivery by the Participant
to the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price;

 

3



--------------------------------------------------------------------------------

(3) when the Common Stock is registered under the Securities Exchange Act of
1934, by delivery of shares of Common Stock owned by the Participant valued at
their fair market value as determined by (or in a manner approved by) the Board
in good faith (“Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law and (ii) such Common Stock was owned by the
Participant at least six months prior to such delivery;

 

(4) to the extent permitted by the Board, in its sole discretion by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or

 

(5) by any combination of the above permitted forms of payment.

 

6. Restricted Stock

 

(a) Grants. The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to the right of the Company to repurchase all or part of
such shares at their issue price or other stated or formula price (or to require
forfeiture of such shares if issued at no cost) from the recipient in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a “Restricted Stock Award”).

 

(b) Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any. Any stock certificates issued in
respect of a Restricted Stock Award shall be registered in the name of the
Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.

 

7. Other Stock-Based Awards

 

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including the grant
of shares based upon certain conditions, the grant of securities or other awards
convertible into Common Stock and the grant of stock appreciation rights.

 

4



--------------------------------------------------------------------------------

8. Performance Awards.

 

(a) Administration. This Section 8 shall be administered by a Committee
appointed by the Board. Unless otherwise determined by the Board, the Committee
shall be the Compensation Committee.

 

(b) Grants. The Committee may grant Performance Awards entitling recipients to
receive cash payments based on Company performance over a specified period. The
Committee may grant any number of Performance Awards to any particular
participant and a Performance Award may have a performance period that overlaps
the performance period of another Performance Award.

 

(c) Terms and Conditions. Each Performance Award shall establish the performance
period, not shorter than one year, over which the performance goals of the
Company must be achieved; the performance goals which must be achieved; and the
amount of the award which will be earned or forfeited based on the extent to
which the performance goals are achieved for the performance period. The
Committee may establish objective formulas for determining the size of the
Performance Award based on the level of achievement of the performance goals
over the performance period.

 

(d) Performance Goals. The performance goals which the Committee may establish
with respect to any Performance Award may include any one or more of (a)
earnings per share, (b) return on average equity or average assets with respect
to a pre-determined peer group, (c) earnings, (d) earnings growth, (e) revenues,
(f) expenses, (g) stock price, (h) market share, (i) return on sales, assets,
equity or investment, (j) regulatory compliance, (k) improvement of financial
ratings, (l) achievement of balance sheet or income statement objectives, (m)
economic value added®, (n) total shareholder return, (o) net operating profit
after tax, (p) pre-tax or after-tax income, or (q) cash flow, and may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. Such performance goals
may be adjusted to exclude any one or more of (i) extraordinary items, (ii)
gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, and (v) charges for restructuring and rationalization programs. Such
performance goals may be particular to a Participant or the department, branch,
line of business, subsidiary or other unit in which the Participant works and
may cover such period (not shorter than one year) as may be specified by the
Board.

 

(e) Limits. The maximum payment which may be made pursuant to Performance Awards
granted to any Participant shall not exceed $ 2,000,000 in any calendar year.

 

5



--------------------------------------------------------------------------------

(f) Payment. At the end of the performance period with respect to which a
Performance Award is granted, the Committee shall determine the amount, if any
to be paid to the Participant based on the level of the performance goals
established by the Committee for purposes of the Performance Award and shall
authorize the Company to pay the Participant the amount so determined. The
Committee may at any time, in its sole discretion, cancel a Performance Award or
reduce or eliminate the amount payable with respect to a Performance Award
without the consent of the Participant.

 

9. Adjustments for Changes in Common Stock and Certain Other Events

 

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a normal cash dividend, (i)
the number and class of securities available under this Plan, (ii) the
per-Participant limit set forth in Section 4(b) and the limits set forth in
Section 4(c), (iv) the number and class of securities and exercise price per
share subject to each outstanding Option, (v) the repurchase price per share
subject to each outstanding Restricted Stock Award, and (vi) the terms of each
other outstanding Award shall be appropriately adjusted by the Company (or
substituted Awards may be made, if applicable) to the extent the Board shall
determine, in good faith, that such an adjustment (or substitution) is necessary
and appropriate. If this Section 9(a) applies and Section 9(c) also applies to
any event, Section 9(c) shall be applicable to such event, and this Section 9(a)
shall not be applicable.

 

(b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Board may specify the effect of a liquidation or
dissolution on any Restricted Stock Award or other Award granted under the Plan
at the time of the grant of such Award.

 

(c) Acquisition Events

 

(1) Definition. An “Acquisition Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
the Common Stock is converted into or exchanged for the right to receive cash,
securities or other property or (b) any exchange of shares of the Company for
cash, securities or other property pursuant to a statutory share exchange
transaction.

 

(2) Consequences of an Acquisition Event on Options. Upon the occurrence of an
Acquisition Event, or the execution by the Company of any agreement

 

6



--------------------------------------------------------------------------------

with respect to an Acquisition Event, the Board shall provide that all
outstanding Options shall be assumed, or equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof). For purposes hereof, an Option shall be considered to be assumed if,
following consummation of the Acquisition Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Acquisition Event, the consideration (whether cash,
securities or other property) received as a result of the Acquisition Event by
holders of Common Stock for each share of Common Stock held immediately prior to
the consummation of the Acquisition Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Acquisition Event is not solely common
stock of the acquiring or succeeding corporation (or an affiliate thereof), the
Company may, with the consent of the acquiring or succeeding corporation,
provide for the consideration to be received upon the exercise of Options to
consist solely of common stock of the acquiring or succeeding corporation (or an
affiliate thereof) equivalent in fair market value to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Acquisition Event.

 

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to the foregoing assumption of, or
substitution for, such Options, then the Board shall, upon written notice to the
Participants, provide that all then unexercised Options will become exercisable
in full as of a specified time prior to the Acquisition Event and will terminate
immediately prior to the consummation of such Acquisition Event, except to the
extent exercised by the Participants before the consummation of such Acquisition
Event; provided, however, that in the event of an Acquisition Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share of Common Stock surrendered pursuant to such
Acquisition Event (the “Acquisition Price”), then the Board may instead provide
that all outstanding Options shall terminate upon consummation of such
Acquisition Event and that each Participant shall receive, in exchange therefor,
a cash payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of shares of Common Stock subject to such outstanding
Options (whether or not then exercisable), exceeds (B) the aggregate exercise
price of such Options.

 

(3) Consequences of an Acquisition Event on Restricted Stock Awards. Upon the
occurrence of an Acquisition Event, the repurchase and other rights of the
Company under each outstanding Restricted Stock Award shall inure to the benefit
of the Company’s successor and shall apply to the cash, securities or other
property which the Common Stock was converted into or exchanged for pursuant to
such Acquisition Event in the same manner and to the same extent as they applied
to the Common Stock subject to such Restricted Stock Award.

 

7



--------------------------------------------------------------------------------

(4) Consequences of an Acquisition Event on Other Awards. The Board shall
specify the effect of an Acquisition Event on any other Award granted under the
Plan at the time of the grant of such Award.

 

10. General Provisions Applicable to Awards

 

(a) Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

 

(b) Documentation. Each Award shall be evidenced by a written instrument in such
form as the Board shall determine; such written instrument may be in the form of
an agreement signed by the Company and the Participant or a written or
electronic confirming memorandum from the Company to the Participant. Each Award
may contain terms and conditions in addition to those set forth in the Plan.

 

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

 

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.

 

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. Except as the Board may otherwise provide
in an Award, Participants may, to the extent then permitted under applicable
law, satisfy such tax obligations in whole or in part by delivery of shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value. The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to a Participant.

 

(f) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including, but not limited to, substituting therefor another Award

 

8



--------------------------------------------------------------------------------

of the same or a different type, changing the date of exercise or realization,
and converting an Incentive Stock Option to a Nonstatutory Stock Option,
provided that the Participant’s consent to such action shall be required unless
the Board determines that the action, taking into account any related action,
would not materially and adversely affect the participant.

 

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

 

(h) Acceleration. The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted Stock
Awards shall be free of restrictions in full or in part or that any other Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

 

(i) Deferral. An optionee who is entitled, by authority of the Board of
Directors, to defer his or her compensation pursuant to any deferred
compensation plan maintained by the Company may elect, in accordance with rules
established by the Board, to defer receipt of any shares of Common Stock
issuable upon the exercise of an option, provided that such election is
irrevocable and made at least that number of days prior to the exercise of the
option which shall be determined by the Board. The optionee’s account under such
deferred compensation plan shall be credited with a number of stock units equal
to the number of shares so deferred.

 

11. Miscellaneous

 

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with

 

9



--------------------------------------------------------------------------------

respect to any shares of Common Stock to be distributed with respect to an Award
until becoming the record holder of such shares. Notwithstanding the foregoing,
in the event the Company effects a split of the Common Stock by means of a stock
dividend and the exercise price of and the number of shares subject to such
Option are adjusted as of the date of the distribution of the dividend (rather
than as of the record date for such dividend), then an optionee who exercises an
Option between the record date and the distribution date for such stock dividend
shall be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

 

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board, but no Award granted to a Participant
intended to comply with Section 162(m) of the Code shall become exercisable,
vested or realizable, as applicable to such Award, unless and until the Plan has
been approved by the Company’s stockholders to the extent stockholder approval
is required by Section 162(m) in the manner required under Section 162(m)
(including the vote required under Section 162(m)). No Awards shall be granted
under the Plan after the completion of ten years from the earlier of (i) the
date on which the Plan was adopted by the Board or (ii) the date the Plan was
approved by the Company’s stockholders, but Awards previously granted may extend
beyond that date.

 

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that to the extent required by Section
162(m) of the Code, no Award granted to a Participant intended to comply with
Section 162(m) of the code after the date of such amendment shall become
exercisable, realizable or vested, as applicable to such Award unless and until
such amendment shall have been approved by the Company’s stockholders as
required by Section 162(m) (including the vote required under Section 162(m)).

 

(e) Provisions for Foreign Employees. The Board may, without amending the Plan,
modify options granted to employees who are foreign naturals or who are employed
outside the United States to recognize differences in laws, rules, regulations
or customs of such foreign jurisdictions with respect to tax, securities,
currency, employee benefits or other matters.

 

(f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any applicable conflicts of
law.

 

10